internal_revenue_service date number info release date uil number cc ita b4 conex-117879-03 attention dear this letter is in response to your inquiry dated date on behalf of your constituent mrs asked the internal_revenue_service to explain why she was not allowed to claim a child_tax_credit for her daughter for the tax_year her daughter was born on date mrs for sec_24 of the internal_revenue_code the code generally allows parents to claim a per child_tax_credit of dollar_figure for each qualifying_child to be a qualifying_child the child must not have attained the age of as of the close of the calendar_year a longstanding and widely applicable common_law rule is that an individual attains a given age on the day before the birthday under this rule mrs attained the age of on date as a consequence during the filing season the irs determined that her daughter was not a qualifying_child for the taxable_year accordingly the irs denied mrs the child_tax_credit for ’s daughter however the irs recently modified the common_law rule and adopted a uniform method of determining when a child attains a specific age for purposes of various code sections revrul_2003_72 i r b holds that a child attains a given age on the anniversary of the date that the child was born for example a child born on date attains the age of on date revrul_2003_72 is retroactive in effect assuming that mrs requirements of sec_24 she is now entitled to receive the child_tax_credit for her daughter for meets the other the irs is identifying those taxpayers who are entitled to a refund for under revrul_2003_72 once identified the irs will notify the affected individuals or as appropriate their tax practitioners of any steps they need to take to obtain refunds we hope to finish identifying taxpayers and mailing out letters in october and to issue the refunds by november i have enclosed a copy of revrul_2003_72 if you have any questions or if mrs needs further assistance please call sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosure
